Filed 3/7/13 P. v. Vargas CA3
                                                 NOT TO BE PUBLISHED

                                                              COPY
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                           THIRD APPELLATE DISTRICT
                                                            (Sacramento)
                                                                    ----


THE PEOPLE,                                                                                           C067801

                     Plaintiff and Respondent,                                          (Super. Ct. No. 09F05780)

          v.
                                                                                   ORDER MODIFYING OPINION
DOMINGO GARCIA VARGAS,
                                                                                   [NO CHANGE IN JUDGMENT]
                     Defendant and Appellant.




          THE COURT:
          It is ordered that the opinion filed herein on February 19, 2013, be modified as
follows:
          On page 11, the first paragraph of section II, in the first sentence “K.B.” is
changed to “S.G.” so the sentence reads:




                                                                     1
     Defendant was convicted of both forcible sexual penetration (§ 289(a)(1)) and
     assault with intent to commit forcible sexual penetration (§§ 220/289(a)(1)) of
     S.G.

     There is no change in the judgment.




                                                     HULL                 , J.



We concur:



     RAYE                , P. J.



     ROBIE               , J.




                                           2